Citation Nr: 9916247	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cyst on the 
spine.

2.  Entitlement to service connection for disability of the 
right lower extremity.

3.  Entitlement to service connection for skin disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1995 and October 1996 rating 
decisions by the Louisville, Kentucky, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This appeal was 
previously before the Board in March 1998.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's cyst on the spine and his period of active military 
service. 

2.  There is no medical evidence of a nexus between 
disability of the right lower extremity and his period of 
active military service, nor is there medical evidence of a 
nexus between right lower leg disability and a service-
connected disability.

3.  There is no medical evidence of a nexus between the 
veteran's skin disability and his period of active military 
service.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cyst on the spine is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for disability of the right lower extremity is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for skin disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

After reviewing the evidence of record, the Board finds 
medical diagnoses of all three disabilities sufficient for 
well-grounded purposes.  An October 1998 MRI report lists an 
impression of a large arachnoid cyst located at the S2 level 
of the spine.  Medical records dated in the 1990's include 
diagnoses of skin disorders, including tinea cruris.  Also, a 
1996 medical report includes a reference to leg pains.  The 
Board views these medical diagnoses as competent evidence of 
current disabilities so as to meet the first requirement for 
well-grounded service connection claims.  Caluza.  

The Board also accepts the veteran's assertions regarding 
back problems and skin problems during service.  Caluza.  In 
fact, a review of service medical records shows treatment for 
back complaints and for folliculitis.  The second Caluza 
requirement has therefore also been met.  

However, the Board is unable to find any medical evidence to 
link any of the disorders to service.  The 1998 MRI report 
does include a handwritten notation that the cyst on the 
spine was slow growing "and must have been present for many 
years."  However, assuming this to be true, it nevertheless 
does not link the spinal cyst to service.  It merely reflects 
the examiner's opinion that it had been present for "many 
years" without expresses any opinion that it was present 
during the veteran's period of military service over 25 years 
before.  The Board views the comment as speculative and 
insufficient to be viewed as competent evidence of a link 
between the cyst and the veteran's service.  Further, the 
claims file does not include medical evidence of a continuity 
of back symptoms for many years after service.  The Board 
notes that there is medical evidence of record which refers 
to a 1987 lifting injury as well as post-service automobile 
accident which resulted in some back symptoms.  Under the 
circumstances, the veteran's spinal cyst claim must therefore 
be viewed as not well-grounded for lack of medical evidence 
of a nexus to service.  

The Board notes here that while there is medical evidence 
suggesting a link between the spinal cyst and the leg 
symptomatology, as discussed above, there is no medical 
evidence of a link between the spinal cyst and the veteran's 
service to begin with.  The leg disability claim must 
therefore be considered not well-grounded for lack of medical 
evidence linking that disability to service or to a 
disability which was incurred in or aggravated during 
service.  

Finally, there is no medical evidence of a link between the 
veteran's current skin problems and the skin problems he was 
treated for during service.  While March and June 1972 
service medical records refer to a rash in the groin area and 
folliculitis, the veteran's skin was clinically evaluated as 
normal upon examination in August 1972.  It would thus appear 
that the skin problems during service were acute in nature 
and had resolved by August 1972.  The fact that there is no 
medical evidence of a continuity of symptoms for many years 
after service would further support the conclusion that the 
skin problems during service had resolved.  The veteran has 
voiced his personal feeling that the problems now and those 
during service are one and the same, but there is no medical 
evidence expressing such opinion or otherwise showing a 
continuity of symptoms from service to link a present skin 
disorder to service.  Again, opinions as to medical causation 
cannot be rendered by a lay person.  Espiritu.  

By this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his 
claims well-grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet.App. 69 (1995).


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 


